DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 11/07/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is April 23, 2019, (20190423).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

The present application claims priority to Korean Patent Application No. 10-2019- 0047112, filed April 23, 2019, (20190423).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/07/2019 and 04/19/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first actuator engaged to the vehicle controller and coupled to the lower end portion of the first link and a second actuator engaged to the vehicle controller and coupled to the lower end portion of the second link as set forth in for example claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first actuator and a second actuator in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim).

Regarding claim 1 Bird teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    604
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    745
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    484
    383
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    307
    369
    media_image5.png
    Greyscale


and associated descriptive texts a mobility carrier, i.e. wheelchair 14 comprising: 
a carrier body, i.e. frame 15 as explained in para:
“[0024] Referring to FIG. 1, a mobility system 10 in accordance with the invention includes a vehicle 12 and a wheelchair 14. The vehicle 12 includes a frame 15 having four wheels 16, 17, 18, 19 that are operable with respect to the frame 15. The vehicle 12 is preferably an automobile but the invention also contemplates that the vehicle may be a tractor, forklift, or other industrial vehicle. Those skilled in the art will recognize materials and fastening methods suitable for attaching the wheels 16, 17, 18 and 19 to the frame 15.”; 

carrier wheels 16-19 provided on the carrier body (frame 15) to move the carrier body 15 into or outside of a vehicle 12 in figures 1, 9 and 10 steps 116 and 126 above in para [0058]+; 
a seat provided on the carrier body 15 for a user to be accommodated thereon as shown in figure 8 above; 
an operating portion 36, 106 configured of allowing the user accommodated on the seat to control the mobility carrier or the vehicle as shown in figures 8 above and explained in paras:
“[0031] The wheelchair includes an operator interface 36, that is operable for driving the wheelchair 14 independently of the vehicle 12 through the motor 30 and operable for driving the vehicle 12 through the connector port 28 when the locator 32 on the wheelchair 14 is interfitted with the first locator 34 on the frame 15. The invention may also include a wheelchair that has no motor but has a vehicle attachment interface only for steering purposes. The operator interface 36 may be fixed with respect to the wheelchair 14 or movable in relation thereto. In the preferred embodiment of FIG. 1, it is represented as being fixed to the wheelchair 14. In FIG. 1, the operator interface 36 is depicted as being selectively connected to the connector port 28 via a connector wire 41 for transmitting electrical signals from the operator interface 36 to a connector 42 and to the connector port 28 when the connector 42 is interfitted therewith. Although the operator interface 36 is shown as connected only to the steering system 20, the braking system 22 and the energy conversion system 24, it could conceivably be connected to control a multitude of vehicle systems such as climate control systems, and video or audio systems.”; and 

a carrier controller inside interface 36/114 in the figures above configured 
of communicating with a vehicle controller of the vehicle from outside of the vehicle, through communications with the vehicle controller in Figures 9 and 10 steps 116 and 126 as explained in paras:
“[0058] Additionally, the invention provides a multiple step process for enabling a vehicle to be driven from a wheelchair. One embodiment of this process 111 is depicted in FIG. 9. One step 114 is providing an operator interface on a wheelchair that is usable for driving the wheelchair. The operator interface could be one of a number of designs. It could include one or more manual joysticks, a touchscreen or keyboard design, or controls that are responsive to head movements, eye movements or breathing motions of a wheelchair-bound person. Those skilled in the art will recognize many different forms that the operator interface may take. Another step 116 is providing access on a vehicle for receiving the wheelchair onboard the vehicle. Access could include a ramp or lift. It may encompass special design features of the vehicle such as a wider door or a structural mechanism incorporated into the vehicle that enables wheelchair entry. 

[0059] The invention also provides a method 123 for the wheelchair-bound to drive a vehicle. This method is depicted in FIG. 10. One step 124 of the method is driving a wheelchair through an operator interface that controls at least one of the wheelchair's steering, accelerating, decelerating and braking functions. Another step 126 of the method is accessing the vehicle while wheelchair-bound wherein there is controlling structure on the vehicle that facilitates the access and including affixing the wheelchair in a fixed relation to the vehicle. The method also includes accessing the vehicle without any controlling structure on the vehicle and where the wheelchair is not necessarily fixed in relation to the vehicle. For instance, accessing the vehicle could include simply entering the vehicle via a ramp located adjacent to the vehicle. “, 

of controlling the carrier wheels so that the carrier body enters a cabin of the vehicle in figures 9 and 10 steps 116-120 and 126 in paras [0058]+, and 
of communicating with the vehicle controller to control a driving unit of the vehicle via the operating portion 36, 106 in figures 9 and 10 steps 122 and 128 as explained in paras [0058]+:
“Finally, FIG. 9 depicts another step 122 of the method providing an operator interface connector connectable between the operator interface and the vehicle when the wheelchair is onboard the vehicle so that the operator interface is usable for driving the vehicle. The above discussion of the mobility system depicted in FIG. 1 provides an example of an operator interface designed to connect to and control a vehicle that includes by-wire steering, braking and energy conversion. The connection mechanism discussed with respect to that system is an example of an operator interface connector covered by step 122. Performing steps 114 to 122 provides a method that allows a wheelchair with an operator interface to be attached to a vehicle, with the operator interface being usable to drive the vehicle.

Another step 128 of the method is connecting the operator interface to the vehicle in a manner for controlling at least one of the vehicle's steering, accelerating, decelerating and braking. The above discussion of the mobility system depicted in FIG. 1 provides an example of a connection mechanism (connector wire 41, connector 42 and connector port 28) that would enable an operator interface on a wheelchair to control a vehicle. Performing steps 124 to 128 results in driving a vehicle from a wheelchair using an operator interface on the wheelchair that also drives the wheelchair.”.  


While Bird teaches the invention as claimed and explained above, Bird does not appear to expressly disclose the carrier controller is configured “of communicating with a vehicle controller of the vehicle from outside of the vehicle, when verified through communications with the vehicle controller” (Emphasis added). 

In the art of “verifying” vehicle communications, Kim teaches in for example the figures below:

    PNG
    media_image6.png
    561
    452
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    395
    285
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    724
    505
    media_image8.png
    Greyscale

And associated descriptive texts a carrier controller configured of communicating with a vehicle controller of the vehicle from outside of the vehicle, when verified through communications with the vehicle controller in for example, paragraphs:
“[0036] In addition, the autonomous vehicle verifies that only an authenticated person is allowed to get into the autonomous driving vehicle, thus mitigating problems in which an unauthorized third party gets in the autonomous driving vehicle. A vehicle according to an embodiment of the present disclosure includes any suitable vehicle, such as a car, motorcycle, and the like. Hereinafter, the vehicle will be described based on an example of a car.

[0139] In addition, the subscriber can select a total number of passengers to get in, a type of a vehicle the subscriber wants to get in, and various options using the passenger terminal 810. The various options may be a vehicle including a car seat, a vehicle allowing for a user to get in by a wheelchair, a smoking available vehicle, a vehicle with a refrigerator, a vehicle in which a load equal to or greater than a predetermined size is permitted to be burdened, a vehicle in which seats have a hot wire, and the like. That is, usage conditions including various options, as well as the departure point and the destination, can be set by the subscriber.

[0159] In addition, when the first destination is received, the passenger terminal 810 can provide a digital key for unlocking a door of the autonomous driving vehicle 840. The subscriber can unlock the door of the autonomous driving vehicle 840 using the digital key provided in the passenger terminal 810. 

[0160] In addition, the passenger terminal 810 can provide authentication for authenticating the subscriber, as well as the digital key. For example, as illustrated in FIG. 9, in order to authenticate the subscriber, a profile photo 930 registered in the server 810, a barcode 940 issued by the server 810, a password, and the like, can be displayed on the passenger terminal 810.

[0161] The subscriber can input a barcode displayed on the passenger terminal 810 by a barcode scanner provided in the autonomous driving vehicle 840 to perform authentication on the subscriber. When authentication of the subscriber is completed, the autonomous driving vehicle 840 can switch a locked door to a released state, or can start autonomous driving to the second destination.

[0207] For example, as illustrated in FIG. 14, another authentication technique may be inputting a password or passcode generated in the passenger terminal 810 and/or the server 840 to the autonomous driving vehicle 840. As a particular example, the passenger terminal 810 can display a password to be input to the autonomous driving vehicle 840 and the autonomous driving vehicle 840 can output a locked screen formed to receive a password on a display device 842. The passenger can input the password displayed on the passenger terminal 810 to the autonomous driving vehicle 840 to authenticate being the subscriber.

[0208] As another example, the subscriber can be authenticated in various manners such as fingerprint recognition, iris recognition, authentication using a barcode displayed on the passenger terminal 810, tagging (e.g., via NFC tags), and the like, and such authentication techniques (fingerprint, barcode, etc.) may be stored in the server 820 and managed.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, the reference is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned which is verifying that a user in a wheelchair is authorized to enter a vehicle.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of allowing a user in the wheelchair of Bird to enter an autonomous vehicle as taught by at least the combination of Bird Figures 9 and 10 in light of the teachings of Kim above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the interface of the wheelchair and vehicle of Bird would include the ability to verify the authentication of the user of the vehicle.  This would ensure only authorized users are above to unlock the vehicle as taught by Kim and be then able to enter the vehicle as taught by the combination of Bird with the teachings of Kim as known in the art.  As such, steps 116-122 and 126-128 in Bird would include the verification process taught by Kim to again, ensure only authorized users are allowed to enter and operate the vehicle.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the mobility carrier of claim 1, further including a carrier battery 38 provided in a lower portion of the carrier body to provide energy to the carrier wheels in Bird Fig. 1 above and para [0033]:
“[0033] The wheelchair 14 includes a battery 38 designed for powering the wheelchair 14 when the operator interface 36 is operable for driving the wheelchair 14 independently of the vehicle 12 through the motor 30. The battery 38 has a connector wire 40 for interconnecting the battery through the connector 42 and the connector port 28 to the power source 26 in the energy conversion system 24. In FIG. 1, the connector wire 40 is depicted as connecting the connector 42 through the operator interface 36 and the connector wire 41. When the connector wire 40 is operably connected to the power source 26, the battery is recharged by the power source 26.”.  

Regarding claim 3 and the limitation the mobility carrier of claim 2, wherein, when the mobility carrier is fitted within the vehicle, the carrier controller is configured to charge the carrier battery using a battery of the vehicle see the teachings of Bird at least para [0033] above “When the connector wire 40 is operably connected to the power source 26, the battery is recharged by the power source 26.”.   

Regarding claim 6 and the limitation the mobility carrier of claim 1, wherein the operating portion 36, 106 includes a steering wheel to steer the carrier wheels or wheels of the vehicle see the teachings of Bird para: 
“[0032] Those skilled in the art will recognize various designs for an operator interface 36 capable of transforming directional input from a wheelchair occupant into an electrical signal to be transmitted either to the motor 30 of the wheelchair or to the connector port 28 of the vehicle if the operator interface is operably connected to the connector port 28. The operator interface 36 could include one or more manual joysticks, and may further include a touch screen or keyboard design. A touch screen and keyboard design employed in combination could conceivably be converted to an Internet access device when the interface is not being used with either the wheelchair 14 or the vehicle 12 in drive mode. Prior art teaches controls for various devices that are responsive to head movements, eye movements or breathing motions of a disabled person. The interface may include any of these designs and other designs.”

[0042] The steer-by-wire system described in U.S. Pat. No. 6,176,341 includes a position sensor for-sensing angular position of a road wheel, a hand-operated steering wheel for controlling direction of the road wheel, a steering wheel sensor for sensing position of the steering wheel, a steering wheel actuator for actuating the hand-operated steering wheel, and a steering control unit for receiving the sensed steering wheel position and the sensed road wheel position and calculating actuator control signals, preferably including a road wheel actuator control signal and a steering wheel actuator control signal, as a function of the difference between the sensed road wheel position and the steering wheel position. The steering control unit commands the road wheel actuator to provide controlled steering of the road wheel in response to the road wheel actuator control signal. The steering control unit further commands the steering wheel actuator to provide feedback force actuation to the hand-operated steering wheel in response to the steering wheel control signal. The road wheel actuator control signal and steering wheel actuator control signal are preferably scaled to compensate for difference in gear ratio between the steering wheel and the road wheel. In addition, the road wheel actuator control signal and steering wheel actuator control signal may each have a gain set so that the road wheel control actuator signal commands greater force actuation to the road wheel than the feedback force applied to the steering wheel. 

And Kim para:

“[0047] In addition, the input unit 200 allows the user to input information. Data collected in the input unit 120 can be analyzed by the processor 270 and processed as a user's control command. The input unit 210 may also be disposed within the vehicle. For example, the input unit 200 can be disposed on one area of a steering wheel, one area of an instrument panel, one area of a seat, one area of each pillar, one area of a door, one area of a center console, one area of a headlining, one area of a sun visor, one area of a wind shield, one area of a window or the like. The input unit 210 may also include a voice input module 211, a gesture input module 212, a touch input module 213, and a mechanical input module 214.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, substituting one equivalent technique for controlling the wheelchair and vehicle for another need not be present to render such substitution obvious

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of controlling a vehicle using a steering wheel as taught by at least Bird and Kim above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the user interface of the wheelchair of Bird would include a steering wheel as taught by BOTH Bird and Kim as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 7 and the limitation the mobility carrier of claim 6, wherein the carrier controller is configured to control the carrier wheels to be steered via the steering wheel of the mobility carrier when the mobility carrier is located outside the vehicle and is configured to control the wheels of the vehicle to be steered via the steering wheel of the mobility carrier when the mobility carrier is fitted within the vehicle see the rejection of corresponding parts of claim 6 above incorporated herein by reference wherein it is understood that Bird expressly discloses controlling the wheelchair and vehicle using interface 36 and bot Bird and Kim teach the obviousness of using a steering wheel.  
.  

Regarding claim 8 and the limitation the mobility carrier of claim 1, wherein the carrier controller is configured to control authority of control of the driving unit of the vehicle to be owned by the vehicle controller when the vehicle is in an autonomous driving mode and to be owned by the operating portion 36, 106 and the carrier controller of the mobility carrier when the vehicle is in a manual driving mode see the rejection of corresponding parts of claim 6 above incorporated herein by reference wherein it is understood that Bird is teaching the control of the wheelchair and vehicle and Kim teaches an autonomous vehicle being used by subscribers in wheelchairs in autonomous and manual mode in for example, paras:
“[0040] The vehicle 100 can be switched from the manual mode into the autonomous mode or from the autonomous module into the manual mode based on driving environment information generated in the object detecting apparatus 300, as shown in FIG. 7. The vehicle 100 can be switched from the manual mode into the autonomous mode or from the autonomous module into the manual mode based on driving environment information received through a communication apparatus 400, as shown in FIG. 7. 

[0092] The communication apparatus 400 can operate according to the control of the controller 170. Further, the driving control apparatus 500 can receive a user input for driving. In a manual mode, the vehicle 100 can be operated based on a signal provided by the driving control apparatus 500.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique of operating an autonomous vehicle in autonomous mode and manual mode as taught by at least Kim above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bird would include the ability to be driven in manual mode by an authorized subscriber in a wheelchair as taught by Kim as known in the art.  One would be motivated to provide the autonomous vehicle capabilities of Kim to Bird for the express purpose of allowing the vehicle of Bird to be “autonomous” and allow the “autonomous vehicle” to operate in autonomous mode while transporting the subscriber to their destination “autonomously” and also operate in manual mode when the subscriber wants to drive via the operator interface of the wheelchair of Bird.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 9 and the limitation the mobility carrier of claim 8, wherein, when a plurality of mobility carriers is fitted within the vehicle and the vehicle is in the manual driving mode, the authority of control of the driving unit of the vehicle is owned by the operating portion 36, 106 and the carrier controller of a mobility carrier that are configured to be controlled among the plurality of mobility carriers given the Broadest Reasonable Interpretation (BRI) see the teachings of Kim wherein it is understood that the vehicles of Bird and Kim can carry more than one passenger who is a subscriber in a wheelchair in for example paras:
“[0177] As yet another example, only a person who has a driver's license may be allowed to sit in the driver's seat, and a person who does not have a driver's license or a person who is not verified to have a driver's license may not be allowed to sit in the driver's seat. In such scenarios, the vehicle 840 can prevent a child or other unauthorized person from sitting in the driver's license and operating the vehicle 840. For example, when a passenger who is not verified to have a driver's license sits in the driver's seat of the autonomous driving vehicle 840, autonomous driving to the second destination can be limited and a parked state thereof can be held.

[0212] When the driver's license is imaged, the autonomous driving vehicle 840 can transmit the captured image to the server 820, and the server 820 can determine whether the driver's license is valid using the captured image. When the driver's license is valid, it is determined that the corresponding condition is met. In contrast, when the driver's license is not valid, the autonomous driving vehicle 840 can output guide information guiding the person sitting on the driver's seat to sit on another seat. Until the person sitting on the driver's seat sits on another seat, autonomous driving toward the second destination does not start.”.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique of determining whether a passenger of a vehicle, especially a driver of a vehicle is authorized to drive the vehicle as taught by at least Kim above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bird would include the ability to determine that ONLY a passenger who is an authorized subscriber with a valid driver’s license is located in the driver’s seat before being allowed to operate the vehicle in manual mode as taught by Kim as known in the art.  Such a combination provides the benefit of allowing the vehicle of Bird to carry more than one person in a wheelchair at a time and allow only one person with a valid driver’s license to control the vehicle.  As taught by Kim, the driver would be “guided” to sit in another seat before operation can begin.  As would understand, guiding a wheelchair to another position in the vehicle would be complicated and as such it would be easier to simply transfer control to another user’s interface that does hold a valid license.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 11 and the limitation the mobility carrier of claim 1, wherein, in an autonomous driving mode of the vehicle, the carrier controller is configured to lock via locking clamp 33 the carrier wheels, preventing the mobility carrier from moving within the vehicle see Kim paras [0029]+:
“[0030] A secondary restraining device, such as a clamp attached to the frame 15 may be employed in conjunction with the groove 37 to afford greater securement. In the embodiment depicted in FIG. 1, a locking clamp 33 is attached to the frame. When the locator 32 is interfitted with the first locator 34, the locking clamp 33 automatically locks the wheel 13 to the frame 15.”.  

Regarding claim 14 the combination of Bird and Kim teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations a vehicle comprising: 
the mobility carrier as claimed in claim 1, 
a moving board mounted in a lower portion of the vehicle to be slidable laterally with respect to the vehicle to be selectively spread outwards from the vehicle or retracted into the lower portion of the vehicle in Bird para [0058] “Another step 116 is providing access on a vehicle for receiving the wheelchair onboard the vehicle. Access could include a ramp or lift. It may encompass special design features of the vehicle such as a wider door or a structural mechanism incorporated into the vehicle that enables wheelchair entry.”; and 
a vehicle controller configured for controlling the moving board to be spread laterally from the vehicle so that the mobility carrier enters or exits the vehicle via the moving board when the mobility carrier outside the vehicle is required to enter the vehicle or the mobility carrier within the vehicle is required to exit the vehicle again see the teachings of Bird in light of the autonomous vehicle teachings of Kim wherein it would have been obvious to provide the vehicle of Bird with autonomous capabilities of deploying and retracting a ramp or lift in order to allow authorized subscribers access to ride in an autonomous vehicle to their destination.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of deploying ramp for a passenger of a vehicle as taught by Bird above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bird would include the ability to autonomously deploy the ramp for the user to enter the vehicle. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 15 and the limitation the vehicle of claim 14, wherein the vehicle controller is configured to control the moving board to slide laterally from the vehicle when the mobility carrier is required to move from the vehicle to another vehicle see the teachings of both references wherein it is understood that the ramp of Bird would be deployed in the manner claimed for the express benefit of allowing the user to transit from one autonomous vehicle to another to reach a destination that is beyond the capabilities of the original vehicle the user entered.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 16 and the limitation the vehicle of claim 14, wherein the vehicle controller is configured to control the moving board to slide laterally from the vehicle and pivot downwards of the vehicle, so that an external edge portion of the moving board touches a ground, when the mobility carrier is required to move from the cabin of the vehicle to the ground see the teachings of both references wherein it is understood that it would be obvious to control the ramp of Bird to be “autonomously” deployed in the manner claimed to allow authorized wheelchair subscribers to enter and exit from the ground.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kim to and modify the prior art of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E. et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above and further in view of KR20140036549A to Jung (Cite. No. 2 in the 07/26/2021 IDS).

Regarding claim 4 the combination of Bird and Kim does not appear to expressly disclose wherein, when the mobility carrier is fitted within the vehicle, the carrier controller is configured to charge the battery of the vehicle using the carrier battery when the battery of the vehicle has a value of a state of charge (SOC) lower than a predetermined value.  

Jung teaches in the ABSTRACT that it was known in analogous art that when a mobility carrier is fitted within a vehicle, a carrier controller is configured to charge the battery of the vehicle using the carrier battery when the battery of the vehicle has a value of a state of charge (SOC) lower than a predetermined value.  
“The present invention relates to a mutual charge control device of an electric vehicle for a disabled person between a main battery of the electric vehicle for the disabled person and a battery for an electric wheelchair which is placed inside an electric vehicle. The mutual charge control device of an electric vehicle for a disabled person is formed of; the main battery of the electric vehicle for the disabled person; a pair of first and second relays installed between the main battery of the electric vehicle for the disabled person and the battery for the electric wheelchair; and a mutual charge control unit which turns on the first relay and charges the battery for the electric wheelchair from the main battery of the electric vehicle when it is determined that the electric vehicle is driving after the driving of the electric vehicle is determined. The mutual charge control unit turns on the second relay and charges the main battery of the electric vehicle from the battery for the electric wheelchair when it is determined that the main battery of the electric vehicle is discharged less than a predetermined voltage. During the driving of the electric vehicle for the disabled person, the battery for the electric wheelchair placed in the electric vehicle is charged from the main battery of the electric vehicle. Therefore, a current is periodically supplied to the electric wheelchair. If the main battery of the electric vehicle for the disabled person is discharged, the main battery is charged using the battery of the electric wheelchair or an auxiliary battery of the electric vehicle for the disabled person, and then the current is supplied. [Reference numerals] (101) Main battery; (102) Battery for an electric wheelchair; (103) First relay; (104) Second relay; (105) Mutual charge control unit; (106) Auxiliary battery; (107) Third relay; (108) Discharge processing unit; (AA) Control unit”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of charging a vehicle using a wheelchair battery as taught by at least Jung above.  A review of the teachings of Bird does expressly teach and suggest charging the battery of the wheelchair with the vehicle.
 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Bird and Kim would include the ability of the “power source” 26 of Bird to be charged from an “authorized subscribers” wheelchair 14 as taught by Jung as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jung to and modify the prior art combination of Bird and Kim as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above and further in view of US 3905436 A to Karchak, Jr.; Andrew et al. (Karchak).

Regarding claim 5 the combination of Bird above does not appear to expressly disclose the limitations wherein the seat is mounted on the carrier body via a moving portion to be movable above and relative to the carrier body.  

In the analogous art of wheelchairs adapted for use in vehicles, Karchak teaches in for example the figures below:

    PNG
    media_image9.png
    448
    562
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    243
    308
    media_image10.png
    Greyscale

A wheelchair 10 wherein a seat 46 is mounted on a carrier body 50 via a moving portion 70 to be movable above and relative to the carrier body as explained in for example only Col. 2, lines 52+:
“(5) An important aspect of the invention concerns the provision of means supporting the wheelchair seat 49 and support frame 50 therefor for movement relative to the carriage 11 while maintaining the frame 50 and seat 49 firmly connected with the carriage. In this regard, the frame 50 may include a portion, as for example forwardly extending rails 51 at opposite sides of the seat, configured for connection with chair retaining structure integral with a motor vehicle body, and in response to such seat and frame movement relative to the carriage. As a result, the wheelchair may be driven into and firmly positioned within a motor vehicle, such as van 52 in FIG. 7, so that the occupant may drive the van, the steering wheel of which appears at 53 directly in front of the received wheelchair.”

Col. 3, lines 17+:  
“(7) Referring to FIGS. 3 and 4, the means supporting the seat and frame for movement may include a motor driven elevator, as for example jackscrew 70, mounted on carriage 11 and connected with the frame 50, as at 71, to raise and lower the frame and seat. The jackscrew includes a threaded or cogged plunger 72 operatively connected with electric drive motor 73 via a step-down transmission unit 74, the motor and transmission being supported by carriage 11. A vertical guide for the plunger 72 is shown at 75 in FIG. 4. Linear guide units are also provided as at 76 to guide the raising and lowering of the seat and frame, and also to block undesired lateral movement thereof, relative to the carriage. Such units may include vertical guide pins 77 attached to plate 57, and sleeve bearings 78 within sleeves 79 attached to plate 20, the bearings closely receiving and guiding the pins. 

(8) FIG. 3 shows the provision of chair retaining structure, integral with the motor vehicle body, for receiving the rails 51 in raised condition of the seat, thereby to safely retain the wheelchair in driver position in the vehicle. Such structure as shown in the form of channels 80 extending longitudinally forwardly to receive the raised rails as the wheelchair is advanced or driven into driving position. Lifting of the levers 41 into raised position then locks the chair against forward and rearward movement, with the drive motors deenergized, due to the rotary motion blocking action of output speed reducing transmissions associated with motors 26. Up and down movement of the seat and frame enables adjustment of the rails 51 to channel height.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique of mounting a seat to a wheelchair as taught by at least Karchak above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair of Bird would include the mounting system taught by Karchak as known in the art. Such a combination provides the benefit of allowing an authorized subscriber to adjust the seat in their wheelchair so that they can have the best possible view for driving.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karchak to and modify the prior art combination of Bird and Kim as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 12 and the limitation the mobility carrier of claim 11, wherein the seat is mounted on the carrier body via the moving portion to be movable above and relative to the carrier body, and, in DB2/ 37067252.216the autonomous driving mode of the vehicle, the carrier controller is configured to allow the moving portion to be manipulated, so that the seat is moveable on the mobility carrier while the mobility carrier is unmovable within the vehicle see the teachings of Karchak Col. 2, lines 52+ above “An important aspect of the invention concerns the provision of means supporting the wheelchair seat 49 and support frame 50 therefor for movement relative to the carriage 11 while maintaining the frame 50 and seat 49 firmly connected with the carriage. “ and the obviousness to combine in the rejection of corresponding parts of claim 5 above incorporated herein by reference “.  

Regarding claim 13 and the limitation the mobility carrier of claim 12, wherein the carrier controller is configured to differently limit a range in which the moving portion is allowed to move, depending on when the carrier controller owns an authority of control of the driving unit of the vehicle see the teaching of the rejection of corresponding parts of claim 12 above incorporated herein by reference wherein it is understood that Bird teaches the wheelchair with the “carrier controller” configured to control the wheelchair, Kim teaches the obviousness of verifying the authority of an authorized subscriber to “own an authority of control of the vehicle” and Karchak teaches the ability to control the seat of wheelchair occupants in for example Col. 1, lines 9+:
“(3) Persons who are confined to wheelchairs may desire to operate motor vehicles such as vans; however the lifting of such persons into and out of driver's seats in such vehicles is a time consuming task and requires the aid of other people. According a need exists to provide a better and more convenient solution to this problem, and which will enable wheelchair occupants to drive and operate motor vehicles.

(5) It is a major object of the invention to provide a solution to the above problem, and which will enable wheelchair occupants to safely operate motor vehicles while remaining in such chairs. Basically, the invention is embodied in an adjustable wheelchair wherein the seat and support frame therefor are supported for movement relative to a wheeled carriage, as for example up and down relative to the carriage. As will be seen, a portion of the frame such as rails proximate the seat is configured for retention by chair retaining structure, as for example channels, integral with the motor vehicle, and typically up and down movement of the seat and frame adjusts the frame rails to channel height for reception and retention thereby.“. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique of controlling a wheelchair differently when it is verified as an authorized subscriber to operate an autonomous vehicle as taught by at least the combination of Bird, Kim and Karchak above.  One of ordinary skill in the art would be motivated to differently limit a range in which the moving portion is allowed to move when the wheelchair is assigned as the driver to ensure the driver remains safely and securely mounted to the vehicle.  
In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.


As is the case here, the references taken collectively suggest and the reasonable inferences which one skilled in the art would logically draw therefrom is that when wheelchair is NOT assigned as the driver, that full range of motion would be allowed for the express comfort of the wheelchair occupier to adjust their seat during their journey.  It is also contemplated that from common knowledge and common sense of the person of ordinary skill in the art one of ordinary skill would want to limit the range of the vertical upward movement of the wheelchair seat when the wheelchair is NOT attached to a vehicle because raising the seat too high would increase the center of gravity of the wheelchair and make it more susceptible to tipping over when not properly attached to a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair of Bird would include the ability to adjust the seat of the wheelchair AFTER it has been locked to the vehicle in steps 120 and 126 so that the driver can adjust the seat to the safest position for the driver as taught by Karchak as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Karchak to and modify the prior art combination of Bird and Kim as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above in view of the MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claim 10 it is considered that the combination of Bird and Kim teach in the rejection of corresponding parts of claims 1 and 9 above incorporated herein by reference the limitations wherein the authority of control of the driving unit of the vehicle is determined via communications between the vehicle controller and carrier controllers in the plurality of mobility carriers, 
and the authority of control of the driving unit is sequentially owned by a first carrier controller in a driver's seat in the vehicle among the carrier controllers is expressly taught in Kim with regard to ensuring ONLY an authorized subscriber with a valid driver’s license is in the driver’s seat as explained in at least claim 1 above.

The combination of Bird does not appear to expressly disclose the authority of control of the driving unit is sequentially owned by a second carrier controller in a front passenger's seat in the vehicle among the carrier controllers among the carrier controllers, and 
a third carrier controller in a rear passenger's seat in the vehicle among the carrier controllers.  

Per the MPEP section 2144.04, subsection C. Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

As is the case here, “shifting” the authority of the autonomous vehicle of the combination of Bird and Kim from the driver to the passenger seat or rear seat does not modify the operation of the autonomous vehicle and would have been an obvious matter of design choice.  This is especially true if one of the passenger in those locations held a valid driver’s license.  Logically, the control of the autonomous vehicle would transfer to a licensed driver in whatever “seat” their wheelchair happened to be in.  This would be especially important in the art of wheelchair users because it is more difficult to change the physical locations of a plethora wheelchairs inside of the vehicle of Bird and Kim.  Logically one of ordinary skill would obviously just “shift” control of the vehicle to a different wheelchair controller instead of forcing the occupants to rearrange their positions inside the vehicle.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

The combination of the known elements is achieved by a known equivalent technique of controlling the autonomous vehicle by an authorized driver as taught by at least Kim above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the authority of controlling the autonomous vehicle of the combination of Bird and Kim would include the ability to rearrange the location as taught by MPEP as known in the art.  What the references taken collectively would suggest when filtered through common knowledge and common sense of the person of ordinary skill in the art, the reasonable inferences which one skilled in the art would logically draw therefrom is that an occupant of the vehicle of Kim DOES NOT NEED TO SIT IN THE DRIVERS SEAT WHEN IN AUTONOMOUS MODE because the vehicle itself is controlling the autonomous driving to the authorized occupants destination.  As such, in the condition where an occupant has decided to sit in the back seat or passenger seat, the vehicle of Kim would be controlled from that location because there are no other passengers inside the vehicle.  This is especially true when the wheelchair occupant is a minor and does not have a drivers license.  As is known in the art, Children are supposed to sit in the rear of the vehicle as taught by Kim para:
“[0176] As an example, when the passenger sits in the vehicle, the passenger can be required to wear a seat belt and completely close the vehicle door. As another example, a child can be prohibited from sitting in a front seat and instead be required to sit in a back seat or in a car seat and wear a seat belt. In such scenarios, autonomous driving to the second destination may not be started until all passengers present in the autonomous driving vehicle satisfy such requirements.”

Accordingly a single “authorized” child in a wheelchair would sit in the back seat and the autonomous vehicle would be controlled from the child’s wheelchair controller in order to reach the destination of the child.  Further, as per the teachings of Kim, each passenger can control their own destination which connotes transferring control of the autonomous vehicle to every seat in the vehicle at some point if the vehicle is full so that each passenger can reach their own respective destinations as taught by the taxi service of the autonomous vehicle of Kim para [0140] “Here, “allocation” refers to “setting a service providing vehicle to provide the autonomous driving taxi service to reach a destination corresponding to a use request”.” And para:
“[0179] As another example, the autonomous driving conditions to be fulfilled by the passenger can be contractual conditions based on which the autonomous driving taxi service as reserved is to be provided. This may be an action for providing the autonomous driving taxi service as reserved. In such scenarios, the conditions may include, for example, that the subscriber and the actual passenger be identical, and/or that the number of people reserved for use of the vehicle and the number of people who actually get in the vehicle be identical. In some implementations, autonomous driving to the second destination may not be started until these conditions are met, for example until it is verified that the subscriber who has reserved autonomous driving to the second destination and the actual passenger of the autonomous driving vehicle 840 are matched. As such, the system can help prevent a third party unrelated to the reservation from illegally using the autonomous driving vehicle 840.”.  

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Bird and Kim as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above in view of US 20070020075 A1 to Kelly; James B. III. And further in view of US 20060272893 A1 to Foggio; Joe et al. (Foggio).

Regarding claim 17 the combination of Bird and Kim expressly teaches the limitation the vehicle of claim 14 and the obviousness of “a vehicle allowing for a user to get in by a wheelchair” in Kim para [0139] and Bird para [0058] “ Access could include a ramp or lift. It may encompass special design features of the vehicle such as a wider door or a structural mechanism incorporated into the vehicle that enables wheelchair entry.” and Figures 9 and 10 above wherein it is considered a “generic” ramp or a lift are set forth.  

Accordingly the combination of Bird above does not appear to expressly disclose however Kelly teaches a wheelchair ramp/lift for a vehicle in for example, the figures below:

    PNG
    media_image11.png
    529
    667
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    467
    751
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    456
    739
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    437
    708
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    506
    768
    media_image15.png
    Greyscale

And associated descriptive texts wherein lift comprises a moving board 2 that includes: 
a first link 108 and a second link 106 in para:
“[0035] In one exemplary arrangement, shown in FIGS. 5 to 8, a vehicle lift comprising a lift platform 2 capable of moving between a vehicle access position 12 and a mounting position 10 includes a non-limiting example of a lift and lower mechanism 106. This arrangement is but one embodiment of any number of platform lifting mechanisms that can be used with or adapted to the present invention: other non-limiting examples of such methods and apparatus can be found in the following U.S. Patents, each of which are incorporated in their entirety: U.S. Pat. Nos. 6,435,804; 6,641,158; 4,083,429; 4,711,613; 4,958,979; 5,523,973. The platform 2 is connected via the lift and lower mechanism 106, which can include a supporting link 109, 110 and a guide link 111, 112 situated on the two lateral edges 107, 108 of the platform, to a suitable actuator 8, which enables the platform 2 to be actuated in order to raise or lower it. It is possible in this way, by actuating the actuator 8, to cause the platform 2 to move between a lower end position D and an upper end position E, as illustrated in FIGS. 5 to FIG. 8, for example, At least one of the end positions D, E is at a different level A and B to the level C at which the connection 114 between the lift and lower mechanism 106 and the actuator 8 is situated.”; 

a plate 2 pivotally connected via (swiveling connection 135), to upper portions of the first and second links 108/106 which are aligned in crossing each other “via an appropriate link 136 “ as shown in the figures above and explained in para:
“[0042] The guide links 111, 112, which are attached to their corresponding supporting links 109, 110 via an appropriate link 136 at the point of intersection between the links 109, 111 and 110, 112, so that they can pivot in relation to one another, appropriately extend in a zigzag fashion along the corresponding supporting link 109, 110 in a plane situated to either side of the supporting link 109, 110. The possibility is afforded in this way for the simple and effective connection of the end surfaces 107, 108, etc., of the platform to the frame 115.”; 

a rail 118 including a first slit, i.e. “an elongated slot” the “internal cavities of lateral members 118 and 119”, into which a lower end portion of the first link is slidably coupled and a second slit, i.e. the opposite end of rail 139 into which a lower end portion 139a of the second link 106 is slidably DB2/ 37067252.217coupled as explained in for example, para:
“[0043] The guide links 111, 112 are freely guided by guides 139, 140 extending along the frame 115 and end surfaces 107, 108 via guide arrangements 139A, 140A interacting with same for the purpose of maintaining the platform 2 in the desired attitude during raising of same and while it is being held stationary in the supporting position F and in the loading position D, E. The guides 139, 140 can take the form of internal cavities in the lateral members 118, 119 of the frame with corresponding end walls 141, and of an elongated slot in the end walls 107, 108.”; and 

a first actuator 8 engaged to a vehicle controller and coupled to the lower end 130 portion of the first link 108 as shown in Figs. 5 and 6 and explained in paras:
“[0039] A hydraulic cylinder arrangement 8 or some other appropriate jack 8 powered by fluid or actuated mechanically can be supported, for example, in such a way that it is free to pivot in the vicinity of the transverse members 120, 121, 122. For example, a piston cylinder 8A can be supported by a bearing 123 which encloses the piston cylinder 8A, and which, via projecting bearing shafts 124, which are supported by bracing struts 125, 126 attached to the transverse members 120, 121, 122, are supported in such a way that they are free to pivot in the direction of the arrows 127, 128. A piston rod 8B which is capable of being caused to extend from the piston cylinder 8A, is attached via an articulated joint 129 to a shaft 130 forming part of the actuator 8, which shaft is supported by the bracing struts 125, 126 in such a way that it is free to pivot in the direction of the arrows 131, 132. The pivot shaft 130 is rigidly connected to the free ends 109A and 110A of the lift and lower mechanism 106 situated to either side of the frame 115 and the platform 2.

[0047] Maneuvering the platform 2 can be effected in a number of ways, for example by means of controls which are contained within the vehicle, although a remote control for the lift can be designed.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, substituting the equivalent technique of the loading structure of Kelly to the combination of Bird and Kim would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

The Examiner considers Kelly is BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a scissor lift as a wheelchair loading device as taught by at least Kelly above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair lift of Bird would include the wheelchair lift taught by Kelly as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kelly to and modify the prior art combination of Bird and Kim as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

The combination of Bird, Kim and Kelly above does not appear to expressly disclose a second actuator engaged to the vehicle controller and coupled to the lower end portion of the second link.
Per the following case law, In re Harza, 124 USPQ 378 (CCPA 1960)

Mere duplication of parts has no patentable significance unless new and unexpected result is produced 

As is here, duplicating the actuator of Kelly has no patentable significance BECAUSE NO new OR unexpected result is produced.  Indeed, one would be motivated to provide a second actuator coupled to the second link for the express benefit of having two actuators divide the load of lifting.  Further, duplicating the actuator provides for what is known in the art as an “installed spare”.  Also known in the art as redundancy and reliability to ensure the reliable operation of the lift in case the only actuator does not operate.  This would leave the wheelchair user stranded because the ONLY lift actuator broke.  Having more than one actuator ensures the lift can still function.

Regardless of the obviousness to duplicate the actuator of Kelly as explained above, Foggio teaches it was known in the scissor lift art to use multiple “motor” actuators such as a second “motor” actuator engaged to a controller and coupled to the lower end portion of a second link in for example the figures below:

    PNG
    media_image16.png
    495
    555
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    492
    616
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    509
    761
    media_image18.png
    Greyscale

And the teachings of the associated descriptive texts including paras:
“[0026] FIG. 3 also shows that one worm 40 is attached to one end of a reversible motor 34 shaft. The other end of the drive shaft drives a clutch 36 and the second worm 40. While an embodiment of the drive mechanism 12 having one reversible motor 40 is being disclosed in detail herein, drive mechanisms having multiple motors are also possible.

[0027] When the clutch 36 is engaged, the front and rear lifts 14, 15 are driven concurrently, thereby permitting the limb support platform 16 to be raised or lowered depending on whether the drive motor 34 rotation clockwise or counter clockwise. If the clutch 36 is disengaged, the motor 34, by means of the worm 40 attached to its drive shaft and through the worm gear 32, drives only the rear lift 15 causing the limb support platform 16 to pivot about the pivot axis A-A. Tilting of the limb support platform 16 can be effectuated by disengaging the clutch 36.“

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using two actuators to move a scissor lift mechanism to provide for tilting the top plate of the scissor lift as taught by at least Foggio above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the scissor lift of Kelly would include a second actuator 8 to provide for tilting the lift as taught by Foggio as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Foggio to and modify the prior art combination of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 20 and the limitation the vehicle of claim 17, wherein the rail is slidably mounted to the lower portion of the vehicle to be selectively spread outwards from the vehicle or retracted into the lower portion of the vehicle, according to a signal of the vehicle controller see the teachings of Kelly and the obviousness to combine with the combination of Bird in the rejection of corresponding parts of claim 17 above incorporated herein by reference.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above in view of US 20070020075 A1 to Kelly; James B. III. and further in view of US 20060272893 A1 to Foggio; Joe et al. (Foggio) as applied to the claims above in view of PANTOGRAPH by 1920-30.com (Pantograph) and further in view of the MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claim 18 the combination of Bird in the rejection of corresponding parts of claim 17 above incorporated herein by reference does not appear to expressly disclose the limitations wherein the first link includes a third slit and the second link includes a fourth slit, and wherein a hinge is coupled into the third slit of the first link and the fourth slit of the second link.  

Pantograph teaches in the figures below:

    PNG
    media_image19.png
    278
    398
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    568
    974
    media_image20.png
    Greyscale

And associated descriptive texts that it was known in the pantograph art to use a first link that includes a “third” slit and a second link includes a “fourth” slit wherein it is considered that while the links above are drilled in specific locations, they are generally located in a “line” wherein one of ordinary skill would appreciate that a “slot” would provide an equivalent technique of allowing the pantograph to be adjusted and wherein a hinge, i.e. the pivot of the pantograph is coupled into the third slit of the first link and the fourth slit of the second link for the express purpose of changing the “ratio” that the links move in relation to each other.  

Per the following case law In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here, one would logically draw from the reasonable inferences of the references that providing the pantograph lift mechanism of Kelly with slots in links 106 and 108 at pivot 136 would provide the lift with a “ratio” of movement between the arms which would provide for a faster deployment and retraction of the lift mechanism through its movements.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a moveable pivot in a pantograph like lift to change the ratio of the pantograph as taught by at least the teachings of Pantograph in light of common sense as explained above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle ramp/lift of the prior art combination of Bird would include the slits and moveable hinge as taught by Pantograph as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pantograph to and modify the prior art combination of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Pantograph with the prior art combination of Bird teaches the claimed limitation as explained above, resort may also be had to the teachings of the MPEP section 2144.04.VI subsections B and C below:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

	To show it would have been obvious to both duplicate and rearrange the parts of the combination of Bird above and especially the lift mechanism taught in Kelly to “duplicate” the number of “slits” in the links and to rearrange the duplicated slits to the hinge 136 of Kelly to provide the express benefit of changing the ratio of the speed of the lift so that the operation of the lift is faster than a fixed hinge.
Per the following case law Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is the case here, the Examiner is relying on knowledge of a “Pantograph” “filtered through the knowledge of one skilled in the art”, wherein it is understood that providing a sliding hinge of a pantograph changes the “ratio” of the link arms movements with each other and as such provides for “faster” operation.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, using a sliding hinge in Kelly as taught by Pantograph would be an equivalent technique of attaching the links of Kelly to each other and increase the speed ratio as taught by the MPEP.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of duplicating and rearranging slits to use a sliding hinge to change the ratio between links in a pantograph as taught by at least Pantograph in light of the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the links of Kelly would include the slits and hinge as taught by Pantograph in light of the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030127261 A1 to Borroni-Bird, Christopher E.  et al. (Bird) in view of US 20180136655 A1 to KIM; Sangwon et al. (Kim) as applied to the claims above in view of US 20070020075 A1 to Kelly; James B. III. and further in view of US 20170282775 A1 to Ochenkowski; Kenneth.

Regarding claim 19 the combination of Bird above does not appear to expressly disclose the limitations further including an extension slidably mounted on the plate and configured to selectively protrude from the plate, according to a signal of the vehicle controller.  

Ochenkowski teaches in the figures below:

    PNG
    media_image21.png
    446
    751
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    659
    546
    media_image22.png
    Greyscale


And associated descriptive texts that it was known in the art to include an extension 28 slidably mounted on a plate 26 and configured to selectively protrude from the plate, according to a signal of the vehicle controller in for example, only para:
“[0061] In another exemplary embodiment, the platform 26 can be configured as a bucket or tub or box that can contain loose material and operate as a dump. Extender 28 can be coupled to the platform 26 at a central portion of the platform 26. The extender 28 is configured to slide or translate along the platform 26 and extend the length of the platform 26. The extender 28 is shown as a relatively narrow member but can be configured in any width within the platform 26. The extender 28 can also include features for stabilization, traction and the like to improve the ground stability of the platform 26. The extender 28 can have a tapered end that allows for objects to more easily load onto the platform 26. The platform 26 can include other accessories, such as a coupling 30, like a wheel hitch for receiving and securing the front wheel of the motorcycle (shown in ghost lines at FIGS. 1-3).

[0074] Referring also to FIG. 15, showing a portion of the lift system 100, with actuator 142 coupled with the frame 118 of the chassis 112. The actuator 142 can be located along a sidewall 144 of the bed 114 above a wheel well 146 and beneath the frame 118. The actuator 142 includes a motor drive 148 located at a first end 150 of the actuator 142. The motor drive 148 can include an electric motor or motors with gear drives (not shown) coupled to the actuator 142. In an alternative embodiment, the motor drive 148 can be hydraulic, pneumatic and the like. The motor drive 148 can be mounted in a forward corner 152 of the bed 114, placed to minimize protrusions into the bed 114. The motor drive 148 can be powered by the vehicle electrical system, or auxiliary power systems (not shown).

[0082] The lift system allows the user to lift a load in a stable and level fashion. By use of the lift system described herein, the user can extend the structure out of the truck bed in a cantilever maneuver and lift objects over difficult to reach/traverse locations such as, a sidewalk, or stairways. The exemplary lift system does not require additional external support legs placed at the ends of the structure to support the load on the structure. The lift system design allows the user to secure the object while at ground level. The user is not required to climb up into the truck bed to operate the exemplary lift system.”

And claim:
“1. A lift system comprising: a chassis having a frame; said frame including a first extension member and a second extension member opposite thereof, each of said first extension member and said second extension member being extendable and coupled to said frame; a first scissor support being coupled to said first extension member; a second scissor support being coupled to said second extension member; said first and second scissor supports configured rigid and extendable from each of said first and second extension members; a platform coupled to each of said first and second scissor support; said platform configured to rigidly support an object coupled thereto; a first actuator coupled to said frame, said first actuator configured to extend and retract said first extension member and said second extension member; and a second actuator coupled to said scissor lift, said second actuator configured to move said platform.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using an extendable member to stabilize a loading ramp/lift platform as taught by at least Ochenkowski para [0061] above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the loading ramp platform 2, i.e. the “plate” of Kelly would include an extension and have the claimed “extension slidably mounted on the plate and configured to selectively protrude from the plate “, “to improve the ground stability of the platform 26.” as taught by Ochenkowski para [0061] as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ochenkowski to and modify the prior art combination of Bird as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10 and 11 of copending Application No. 16/590,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards the “mutual charging” of the wheelchair and vehicle.  The claims are considered to align with each other as indicated below:
INSTANT APPLICATION
16/590,947
1, 3
1, 4, 5
3
3, 7, 8
4
6, 10
2
11


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 10406047 B1 to Runnels; Jeffrey teaches, inter alia “Either lower ends 24a or upper ends 24b of scissor legs 24 can be selectively forced toward one another to produce a scissoring action of scissor legs 24 to force wheelchair platform 16 in an upward direction.“ in for example the Figure below:

    PNG
    media_image23.png
    725
    508
    media_image23.png
    Greyscale

US 20180314263 A1 to AIUCHI; Yuji et al. teaches, inter alia systems and methods for charging wheelchairs while being transported in a vehicle in for example the ABSTRACT and Figure below:

    PNG
    media_image24.png
    560
    402
    media_image24.png
    Greyscale
“A sub-mobility device charging system for a vehicle is capable of moving while carrying a sub-mobility device in which passengers sit. The system includes a main electric power supply unit, a main electric power receiving unit, a main battery, a main electric power supply circuit, and a controller. When external charging is required depending on a total amount of the electric power stored in the main battery of the vehicle and a sub-battery of the sub-mobility device, the controller generates or selects a traveling route to pass through a road or a point where the main electric power receiving unit can be supplied with electric power from the outside of the vehicle.”.


US 20170355295 A1 to Gutowitz; Howard teaches, inter alia plethora vehicles 1001 and controllers that are controlling and transporting plethora wheelchairs 100/1002 that may “entail many transfers between container vehicles 1001 along the way” so that “Preferably, dockings and transfers may occur while the container vehicles are moving” as explained in for example the ABSTRACT and Figures below:

    PNG
    media_image25.png
    431
    359
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    420
    531
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    422
    520
    media_image27.png
    Greyscale
  
“A method and apparatus are presented for a collective transportation system. The  system comprises a plurality of container automated vehicles and a plurality of containable automated vehicles each of which may be contained in a container vehicle, so that one or more containable vehicles are nested within a containable vehicle and may be transported by the container. The containable vehicles may move around within the interior of a container, preferably under control of a controller which controls the motion of all the containable vehicles within a container vehicle, so that the controller can rearrange the contained vehicles within the container. Preferably, two container vehicles can dock with each other to exchange containable vehicles between them, under control of a controller. Preferably, dockings and transfers may occur while the container vehicles are moving. An end-to-end journey by a containable vehicle may entail many transfers between container vehicles along the way”.


    PNG
    media_image28.png
    588
    415
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    526
    760
    media_image29.png
    Greyscale
US 20090274542 A1 to Pocobello; Michael A. et al. teaches, inter alia a switch 402 in the vehicle 10 controls the ramp 94 in for example the ABSTRACT and Figures below:
“An automotive vehicle having a power-actuated ramp including a vehicle body having a roof, front portion and a rear portion. The vehicle body further includes opposed side portions and a floor that cooperate with the roof, front portion and rear portion to define a passenger area. The vehicle body further includes at least one door to provide boarding and alighting relative to the passenger area. The automotive vehicle further includes a ramp cartridge operatively supported relative to the vehicle's floor. The ramp cartridge includes a frame assembly having a main deck and a ramp assembly having a ramp that is adapted to be retained in a stored position below the main deck. The ramp cartridge further includes a drive assembly adapted to actuate the ramp between a stored position and a first ramp position and between the stored position and a second ramp position.”.

US 20070084648 A1 to DuFresne; Steven D. et al. teaches, inter alia using a scissor lift mechanism on a wheelchair in for example the ABSTRACT and Figures below:

    PNG
    media_image30.png
    461
    306
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    481
    378
    media_image31.png
    Greyscale
 “Enhanced stability of a wheelchair having a lift mechanism is provided, through utilization of a support apparatus including a unitized chassis for operatively connecting a seat and wheels of the wheelchair. A tilt sensor and controller preclude operation of the wheelchair with the seat in raised position while the wheelchair is resting on or traversing an uneven or sloping surface.”.


US 20060290093 A1 to Heine; Bernhard teaches, inter alia controlling a first vehicle from a second vehicle located inside of the first vehicle in for example the ABSTRACT, below:
“A utility vehicle having first and second vehicle modules and a method of operating a utility vehicle. The utility vehicle having a first vehicle module including a first vehicle body, a first plurality of wheels operatively connected with the first vehicle body, and a steering controller operatively connected for controlling at least one of the wheels among the first plurality of wheels. The second vehicle module including a second vehicle body and a second plurality of wheels operatively connected with the second vehicle body. The second vehicle body having a greater wheel spacing than that of the first vehicle body. Also, the second vehicle body being sized and configured to engage and carry the first vehicle body. The utility vehicle further having a control interface between the first vehicle module and the second vehicle module. The control interface enabling the steering controller of the first vehicle module to control at least one of the wheels among the second plurality of wheels of the second vehicle module.”.

US 5466111 A to Meyer; Rudolf X. teaches, inter alia an adjustable seat on a wheelchair and a system and method for loading and locking the wheelchair in a vehicle in for example the ABSTRACT, below:

 “A wheelchair and lifting apparatus and method for loading a wheelchair and its occupant into a desired position in a vehicle, such as the driver's position, by attaching the wheelchair to an open door of the vehicle, utilizing the seat-height 
    PNG
    media_image32.png
    403
    460
    media_image32.png
    Greyscale
adjustment mechanism of the wheelchair that varies the height of the seat of the wheelchair relative to its wheels to lift the wheelchair off the ground and closing the vehicle door so as to position the wheelchair inside the vehicle in an unassisted manner by the occupant, and reversing this sequence of operation for unloading the wheelchair and its occupant from the vehicle.”


US 3204791 A to WILLIAMS CLAUDE E teaches, inter alia it is old and well known to provide vehicles with a ramp and the ability for a person in a wheelchair to operate the vehicle in for example the Figure below:

    PNG
    media_image33.png
    316
    402
    media_image33.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220726